Exhibit 10.1

 

ADDENDUM #7 TO LEASE AGREEMENT

 

THIS ADDENDUM #7 TO LEASE AGREEMENT, dated as of February 3, 2006, is entered
into by and between CIRCLE CAPITAL LONGMONT LLC, a Delaware limited liability
company (“Landlord”) and ARRAY BIOPHARMA, INC., a Delaware corporation
(“Tenant”).

 

Recitals:

 

A.                                   Landlord’s predecessor in interest and
Tenant entered into a written lease agreement, dated February 28, 2000, as
amended by Addendum to Lease Agreement #1 dated May 24, 2001, Addendum to Lease
Agreement #2, dated February 11, 2002, Addendum to Lease Agreement dated
November 30, 2004, Addendum #4 to Lease Agreement dated August 1, 2005
(“Addendum #4), Addendum #5 to Lease Agreement dated November 30, 2005
(“Addendum #5) and Addendum #6 to Lease Agreement dated December 22, 2005
(“Addendum #6) (collectively, the “Lease”), pertaining to Suites A & B of the
Building located at 2620 Trade Centre Avenue which Premises consist of
approximately 43,200 rentable square feet of space (the “Premises”). (Initially
capitalized terms not otherwise defined herein have the same meaning as in the
Lease.)

 

B.                                     Under Addendum #4 to Lease Agreement,
Tenant was granted an option, under certain terms, to lease additional space (as
defined in Addendum #4, the “Expansion Option”) in the buildings located at
2500, 2420 and/or 2410 Trade Centre Avenue.  To exercise the Expansion Option,
Tenant was required to give written notice to Landlord of its election to
exercise the Expansion Option on or before the 120th day after mutual execution
of Addendum #4.

 

C.                                     Under Addendum #5 to Lease Agreement,
Tenant exercised the Expansion Option with respect to 2500 and 2420 Trade Centre
Avenue and Tenant and Landlord amended the terms of the Expansion Option with
respect to 2410 Trade Centre Avenue.  Under Addendum #6 to Lease Agreement,
Tenant and Landlord further amended the terms of the Expansion Option with
respect to 2410 Trade Centre Avenue.

 

D.                                    Tenant and Landlord wish to further amend
the terms of the Expansion Option with respect to 2410 Trade Centre Avenue.

 

E.                                      Landlord and Tenant desire to amend the
Lease in the manner and form hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant hereby
agree as follows:

 

1.                                       Modification of Section 3.  The date,
February 6, 2006 in Section 3 of Addendum # 5 (as amended from December 31, 2005
by Amendment # 6) shall be amended to March 6, 2006.

 

2.                                       Modification of Section 5.  The date,
February 6, 2006 in Section 5 of Addendum # 5 (as amended from December 31, 2005
by Amendment # 6) shall be amended to March 6, 2006.

 

3.                                       Conflicts. If there is any conflict
between the terms of this Addendum and the terms of the Lease, the terms of this
Addendum shall govern.  The Lease as hereby amended is in full force and effect,
is hereby ratified and affirmed by the parties, and is binding upon the parties
in accordance with its terms.

 

4.                                       Time of Essence.  Time is of the
essence herein.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written and is effective upon delivery of a fully executed copy
to Tenant; the last date signed is the date of mutual execution as referred to
above.

 

LANDLORD:

CIRCLE CAPITAL LONGMONT LLC

 

 

 

By:

Circle Capital Property Management LLC, Authorized Agent

 

 

 

 

 

 

By

 

 

Date Signed

 

 

Terry Fitzpatrick, Manager

 

 

 

 

 

 

 

TENANT:

ARRAY BIOPHARMA, INC., a Delaware corporation

 

 

 

 

 

 

By

 

 

Date Signed

 

 

John R. Moore, General Counsel

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

ADDENDUM #8 TO LEASE AGREEMENT

 

THIS ADDENDUM #8 TO LEASE AGREEMENT, dated as of March 1, 2006, is entered into
by and between CIRCLE CAPITAL LONGMONT LLC, a Delaware limited liability company
(“Landlord”) and ARRAY BIOPHARMA, INC., a Delaware corporation (“Tenant”).

 

Recitals:

 

A.                                   Landlord’s predecessor in interest and
Tenant entered into a written lease agreement, dated February 28, 2000, as
amended by Addendum to Lease Agreement #1 dated May 24, 2001, Addendum to Lease
Agreement #2, dated February 11, 2002, Addendum to Lease Agreement dated
November 30, 2004, Addendum #4 to Lease Agreement dated August 1, 2005
(“Addendum #4), Addendum #5 to Lease Agreement dated November 30, 2005
(“Addendum #5), Addendum #6 to Lease Agreement dated December 22, 2005
(“Addendum #6) and Addendum #7 To Lease Agreement dated February 28, 2006,
(collectively, the “Lease”), pertaining to Suites A & B of the Building located
at 2620 Trade Centre Avenue which Premises consist of approximately 43,200
rentable square feet of space (the “Premises”). (Initially capitalized terms not
otherwise defined herein have the same meaning as in the Lease.)

 

B.                                     Under Addendum #4 to Lease Agreement,
Tenant was granted an option, under certain terms, to lease additional space (as
defined in Addendum #4, the “Expansion Option”) in the buildings located at
2500, 2420 and/or 2410 Trade Centre Avenue.  To exercise the Expansion Option,
Tenant was required to give written notice to Landlord of its election to
exercise the Expansion Option on or before the 120th day after mutual execution
of Addendum #4.

 

C.                                     Under Addendum #5 to Lease Agreement,
Tenant exercised the Expansion Option with respect to 2500 and 2420 Trade Centre
Avenue and Tenant and Landlord amended the terms of the Expansion Option with
respect to 2410 Trade Centre Avenue.  Under Addenda #6 and #7 to Lease
Agreement, Tenant and Landlord further amended the terms of the Expansion Option
with respect to 2410 Trade Centre Avenue.

 

D.                                    Tenant and Landlord wish to further amend
the terms of the Expansion Option and to amend the terms of the Option to
Purchase.

 

E.                                      Landlord and Tenant desire to amend the
Lease in the manner and form hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant hereby
agree as follows:

 

1.                                       Option Space.  The building located at
2400 Trade Centre Avenue shall be deemed part of the Option Space and shall be
included within, inter alia, the Expansion Option described in Section 10 of
Addendum #4 and the option to purchase described in Section 12 of Addendum #4.

 

2.                                       Expansion Notice.  Upon execution by
both Landlord and Tenant, this Addendum shall be deemed Tenant’s Expansion
Notice with respect to the buildings located at 2410 and 2400 Trade Centre
Avenue.

 

3.                                       Notice of Expansion Premises.  On or
before March 31, 2006, Landlord shall notify Tenant in writing as to which of
the buildings included within Tenant’s Expansion Notice (i.e., the buildings
located at 2500, 2420, 2410 and 2400 Trade Centre Avenue) are included within
the Expansion Premises.  Thereafter, the remaining procedures provided in
Sections 10.B through 10.F of Addendum #4 shall govern the leasing of such
space.

 

4.                                       Item deleted

 

3

--------------------------------------------------------------------------------


 

5.                                       Conflicts. If there is any conflict
between the terms of this Addendum and the terms of the Lease, the terms of this
Addendum shall govern.  The Lease as hereby amended is in full force and effect,
is hereby ratified and affirmed by the parties, and is binding upon the parties
in accordance with its terms.

 

6.                                       Time of Essence.  Time is of the
essence herein.

 

IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written and is effective upon delivery of a fully executed copy
to Tenant; the last date signed is the date of mutual execution as referred to
above.

 

LANDLORD:

CIRCLE CAPITAL LONGMONT LLC

 

 

 

By:

Circle Capital Property Management LLC, Authorized Agent

 

 

 

 

 

 

By

 

 

Date Signed

 

 

Terry Fitzpatrick, Manager

 

 

 

 

 

 

 

TENANT:

ARRAY BIOPHARMA, INC., a Delaware corporation

 

 

 

 

 

 

By

 

 

Date Signed

 

 

 

 

 

4

--------------------------------------------------------------------------------